               Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 1 of 26



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

MICROSOFT CORPORATION, a Washington
corporation,

                           Plaintiff,

                 v.

                                                                      1:18-cv-888
EDGAR E. GAMBLE, an individual; FBT, LLC, a                 Case No. ______________
former Texas limited liability company; BUYING
TECHNOLOGY, LLC, a Texas limited liability
company; and SQL SOFTWARE SOLUTIONS,
LLC, a Texas limited liability company,

                           Defendants.



                                           COMPLAINT

                                         INTRODUCTION

        1.       Defendant Edgar Gamble is a prolific distributor of infringing Microsoft software

and components through his companies FBT, LLC, Buying Technology, LLC, and SQL

Software Solutions, LLC (collectively, “Defendants”).

        2.       In order to attract customers, Defendants prominently display, without license or

authorization, Microsoft trademarks on their websites sqlsoftwaresolutions.com and

buyingtechnology.com. Defendants’ unauthorized use of Microsoft trademarks serves one

purpose—to convince prospective customers that the products offered are legitimate, when they

are not. As a result, Microsoft, its customers, and the many businesses that sell genuine and

legitimate Microsoft software and services are being hurt. Microsoft brings this action to stop

Defendants’ unlawful trafficking of infringing Microsoft software and components and

Defendants’ use of Microsoft trademarks to do so. This action seeks damages for the harm

caused by Defendants and injunctive relief to stop future unlawful activities.


AUSTIN 99999-930 13942v1
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 2 of 26



                                               PARTIES

       3.      Microsoft is a Washington corporation with its principal place of business in

Redmond, Washington. Microsoft develops, markets, distributes, and licenses computer

software, among other products and services, and it provides technical support for that software.

       4.      Defendant Edgar E. Gamble (“Gamble”) is an individual who resides in Round

Rock, Texas. Gamble, through the use of multiple websites and entities, is the central figure in a

widespread scheme to distribute infringing, pirated, and unauthorized Microsoft software and

components. Gamble derived a direct financial benefit from the Defendants’ wrongful conduct

and is, therefore, personally liable for all of the actions alleged in this Complaint. Gamble had

the right and ability to supervise, direct, and control the wrongful conduct alleged in this

Complaint and did indeed do so. Gamble is, therefore, also subject to personal liability under

principles of secondary liability, including, without limitation, respondeat superior, vicarious

liability, and/or contributory infringement.

       5.      Defendant FBT, LLC (“FBT”) was a Texas limited liability company with its

principal place of business in Round Rock, Texas. Public records list Gamble as the company’s

sole manager and its registered agent. Public records also show that this company was

terminated on December 20, 2016. However, and as alleged in this Complaint, Microsoft made

four test purchases of products from Defendants on March 7, 2017, April 21, 2017, June 9, 2017,

and January 4, 2018, and the recipient of each of these payments was identified as FBT.

       6.      Defendant Buying Technology, LLC (“Buying Technology”) is a Texas limited

liability company with its principal place of business in Pflugerville, Texas. Public records list

Gamble as the company’s sole manager and its registered agent. On information and belief,

Buying Technology is the entity that runs the website buyingtechnology.com through which



                                                  2
              Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 3 of 26



Gamble advertises, markets and sells infringing, pirated, and unauthorized Microsoft software

and components.

        7.      Defendant SQL Software Solutions, LLC (“SQL Software Solutions”) is a Texas

limited liability company with its principal place of business in Pflugerville, Texas. Public

records list Gamble as the company’s sole manager and its registered agent. On information and

belief, SQL Software Solutions is the entity that runs the website sqlsoftwaresolutions.com

through which Gamble advertises, markets and sells infringing, pirated, and unauthorized

Microsoft software and components.

                                   JURISDICTION AND VENUE

        8.      The Court has subject matter jurisdiction over Microsoft’s claims pursuant to 15

U.S.C. § 1121, 17 U.S.C. § 501, 28 U.S.C. §§ 1331, 1338(a), and 18 U.S.C. § 2318. This Court

also has subject matter jurisdiction under 28 U.S.C. § 1332 because this action is between

citizens of different states and the amount in controversy exceeds $75,000 exclusive of interest

and costs.

        9.      The Court has personal jurisdiction over Defendants because each resides in the

District and conducts business in the District, and a substantial part of Defendants’ actions giving

rise to this suit occurred in the District.

        10.     Venue is proper in this District pursuant to 28 U.S.C. § 1400(a) and 28 U.S.C.

§ 1391(b)(1) because Defendants reside in the District. Venue is also proper under 28 U.S.C. §

1391(b)(2) because a substantial part of the events giving rise to this suit occurred in the District.

        11.     Assignment to the Austin Division is appropriate because Defendants reside in

Travis and Williamson counties, and substantial part of the events giving rise to this suit

occurred in those counties.



                                                  3
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 4 of 26



                                              FACTS

       A.      The Global Problem of Software Piracy

       12.     Software developers lose billions of dollars in annual revenue from software

piracy, namely, the unauthorized and unlawful copying, downloading, and distributing of

copyrighted and trademarked software and related components. Nearly forty percent of the

software used worldwide is pirated and unlicensed.1 Software developers like Microsoft are not

the only ones harmed by software piracy. Consumers are also harmed by unlicensed software

because there are no quality and service controls in the illegal distribution channel to ensure that

consumers receive software with the necessary security features and updates. In fact, a 2015

study conducted by the International Data Corporation (“IDC”), revealed a strong statistical

correlation between the use of unlicensed software and cybersecurity threats. As such,

customers who are deceived by distributors of pirated software may unwittingly expose

themselves to security risks that would not be present had they received fully licensed software.

See FBI, Consumer Alert: Pirated Software May Contain Malware (Aug. 1, 2013),

https://www.fbi.gov/news/stories/ pirated-software-may-contain-malware1 (noting the risk that

pirated software is infected with malicious code, or “malware,” which can be used to record

keystrokes and capture sensitive information like user names, passwords, and Social Security

numbers).

       13.     Legitimate businesses selling genuine software are also harmed. The sale of

pirated software is fueled by discounted prices, which induce customers to purchase from




1
  See BSA | The Software Alliance, Software Management: Security Imperative, Business Opportunity
(June 2018), https://gss.bsa.org/wp-content/uploads/2018/05/2018_BSA_GSS_Report_en.pdf.

                                                 4
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 5 of 26



websites and companies like those run by Defendants, rather than legitimate sellers. The uneven

playing field hurts honest businesses trying to compete fairly.

       B.      Microsoft’s Intellectual Property

       14.     Microsoft develops, advertises, markets, distributes, and licenses a number of

computer software programs. Microsoft sells licenses to use its software, not the software itself.

In other words, no title to Microsoft software passes to a user when he or she purchases a license

for a Microsoft software program.

       15.     Microsoft develops, advertises, markets, distributes, and licenses the following

software programs, among others:

               a)      Windows 7: Microsoft has developed, advertises, markets, distributes,

and licenses a computer operating system called Microsoft Windows 7 (“Windows 7”).

Windows 7 is available in a number of different versions including Windows 7 Ultimate,

Windows 7 Professional, Windows 7 Home Premium, and Windows 7 Enterprise. Microsoft

holds a valid copyright in Windows 7 Ultimate, the most expansive version of Windows 7. As a

result, Microsoft’s copyright in Windows 7 Ultimate encompasses all other versions of Windows

7. Microsoft’s copyright in Windows 7 Ultimate was duly and properly registered with the

United States Copyright Office. A true and correct copy of the Registration Certificate for

Microsoft Windows 7 Ultimate, bearing the number TX 7-009-361, is attached as Exhibit 1.

               b)      Windows Server 2012: Microsoft has developed, advertises, markets,

distributes, and licenses a line of server operating system called Windows Server 2012. Windows

Server 2012 is available in a number of different versions, each of which includes certain

combinations of products, programs, and features. Versions of Windows Server 2012 include

Windows Server Standard 2012 R2, Windows Server Standard 2012, Windows Web Server 2012


                                                 5
            Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 6 of 26



R2, and Windows Web Server 2012. Microsoft holds a valid copyright in Windows Server

2012, which encompasses all versions of Windows Server 2012. Microsoft’s copyright in

Windows Server was duly and properly registered with the United States Copyright Office. A

true and correct copy of the Registration Certificate for Windows Server 2012, bearing the

number TX 7-622-123, is attached as Exhibit 2.

               c)     Microsoft Office 2013: Microsoft has developed, advertises, markets,

distributes, and licenses a suite of productivity software for business, home, and educational use

called Microsoft Office 2013 (“Office 2013”). Office 2013 is available in a number of different

versions, each of which includes certain combinations of products, programs, and features.

Versions of Office 2013 include, but are not limited to, Office Professional 2013, Office

Professional Home and Business 2013, Office Home and Business 2013, Office Home and

Business 2013, and Office Professional Plus 2013. Microsoft holds a valid copyright in Office

Professional 2013, the most expansive version of Office 2013, and this copyright encompasses

all versions of Office 2013. Microsoft’s copyright in Office Professional 2013 was duly and

properly registered with the United States Copyright Office, bearing the number TX 7-649-882,

and is attached hereto as Exhibit 3.

               d)     Microsoft Office 365: Microsoft has developed, advertises, markets,

distributes, and licenses a suite of productivity software for business, home, and educational use

called Microsoft Office 365 (“Office 365”). Office 365 is available in a number of different

versions, each of which includes certain combinations of products, programs, and features.

Versions of Office 365 include, but are not limited to, Office 365 Business, Office 365 Business

Essentials, Office 365 Business Premium, Office 365 ProPlus, Office 365 Enterprise E1, Office

365 Enterprise E3, Office 365 Enterprise E5, Office Professional 2016, Office Professional

Home and Business 2016, Office Home and Business 2016, Office Home and Student 2016, and
                                                 6
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 7 of 26



Office Professional Plus 2016. Microsoft holds a valid copyright in Office 365 ProPlus 2016,

the most expansive version of Office 365, and this copyright encompasses all versions of Office

365, including Office Professional 2016. Microsoft’s copyright in Office 365 ProPlus 2016 was

duly and properly registered with the United States Copyright Office, bearing the number TX 8-

097-602, and is attached hereto as Exhibit 4.

       16.     Microsoft has developed advertises, markets, distributes, and licenses the above

software and related components using various trademarks and service marks, and uses these

marks to distinguish Microsoft’s software and related components from the software or products

of others in the same field or related fields. Relevant to this case, Microsoft has duly and

properly registered a number of trademarks and service marks in the United States Patent and

Trademark Office on the Principal Register, including without limitation:

               a)      “MICROSOFT,” Trademark and Service Mark Registration No. 1,200,236

for, inter alia, computer programs and computer programming services, also registered under

Registration Nos. 1,673,353; 1,684,033; 2,285,870; 2,163,597; 1,689,468; 1,966,382; 2,637,360;

2,198,155; 2,843,964; 2,198,153; 2,198,156; 2,198,154; 2,337,072; 2,250,973; and 2,872,708.

               b)      “WINDOWS,” Trademark and Service Mark Registration No. 1,872,264

for, inter alia, computer programs and manuals sold as a unit, also registered under Registration

Nos. 1,989,386; 2,559,402; 2,212,784; 2,463,510; 2,463,526; 2,463,509; 2,565,965; and

4,407,849.

               c)      “MICROSOFT CORPORATE COMPOSITE LOGO,” Trademark and

Service Mark Registration No. 4,552,363, for, inter alia, computer software, also registered

under Registration Nos. 2,250,973; 2,637,360; 2,730,599; 2,843,964; 3,877,801; and 4,029,299.

               d)      “MICROSOFT CORPORATE LOGO,” Trademark and Service Mark

Registration No. 4,560,827, for, inter alia, computer software, also registered under Registration
                                                 7
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 8 of 26



Nos. 2,730,599; 3,877,801; and 4,029,299.

               e)     “OFFICE 2012 DESIGN,” Trademark and Service Mark Registration No.

4,459,826, for, inter alia, computer software.

               f)     “OFFICE WITH OFFICE 2012 DESIGN,” Trademark Registration No.

4,456,462, for, inter alia, computer software.

               g)     “FLAG DESIGN (2012),” Trademark Registration No. 4,400,958, for,

inter alia, computer software; and No. 4,448,380 for, inter alia, numerous goods and services in

the field of computers.

               h)     “WINDOWS SERVER,” Trademark Registration No. 3,056,149, for, inter

alia, computer software, also registered under Registration Nos. 1,872,264; 1,875,069; and

2,513,051.

               i)     “SQL SERVER,” Trademark Registration No. 3,301,806 for, inter alia,

computer programs for distributed relational database management and development.

               j)     “SERVER DESIGN,” Trademark Registration No. 3,764,113 for, inter

alia, computer software.

               k)     “EXCEL,” Trademark Registration No. 2,942,050, for, inter alia,

computer software.

               l)     “POWERPOINT,” Trademark Registration No. 1,475,795, for, inter alia,

computer software.

               m)     “ONENOTE,” Trademark Registration No. 2,844,710, for, inter alia,

computer software.

               n)     “OUTLOOK,” Trademark Registration No. 2,188,125, for, inter alia,

computer software.



                                                 8
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 9 of 26



               o)      “ACCESS,” Trademark Registration No. 3,238,869, for, inter alia,

computer software, also registered under Registration Nos. 1,739,829; 1,741,086; and 2,254,102.

True and correct copies of the Trademark Registrations for (a) through (o) above are attached as

Exhibits 5 through 19, respectively.

       C.      Certificates of Authenticity

       17.     Like many software developers, Microsoft has implemented a wide range of

technologies and tools to protect its customers and combat theft and infringement of its

intellectual property. One tool is Microsoft’s Certificates of Authenticity (“COAs” or “COA

labels”), which contain both overt and covert security features that Microsoft and its supply

chain partners affix to devices to help customers and resellers identify when Microsoft software

is genuine. As with any authenticity tool, COAs are not to be trafficked separately from the

software they are intended to authenticate and when they are, they are referred to under federal

law as “illicit labels.” The separate sale of illicit COA labels facilitates software piracy as they

are used to authenticate unlicensed, pirated, and counterfeit software rather than genuine,

licensed software.

       D.      Microsoft Product Activation Keys

       18.     Another important element of Microsoft’s anti-piracy technology is product

activation, which involves the activation of software through product activation keys. A

Microsoft product activation key is a 25-character alphanumeric string generated by Microsoft

and provided to customers and Original Equipment Manufacturers (“OEM”). When customers

and OEMs install certain Microsoft software on a device, they are required to enter a product

activation key. As part of the activation process, customers and, in some cases, OEMs,

voluntarily contact Microsoft’s activation servers over the Internet and transmit their product

keys and other technical information about their device to the activation servers.
                                                  9
               Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 10 of 26



         19.     The activation process is analogous to the activation of credit cards or mobile

phones with a code provided by the financial institution or the mobile carrier. Because in certain

instances Microsoft’s copyrighted software is capable of being installed on an unlimited number

of computers, Microsoft relies on the product activation process to detect unauthorized use and

protect consumers from the risks of non-genuine software.

         20.     Product activation keys are not a software license, nor do they constitute

authorization from Microsoft to access or use software without the appropriate license. Product

activation is merely technology used by Microsoft to protect its intellectual property from

unauthorized use, counterfeiting, and other forms of abuse. Microsoft does not sell or otherwise

provide product activation keys separately from licensed software, nor does it authorize others to

do so.

         21.     One prevalent facilitator of unauthorized software use is the unlawful distribution

of Microsoft product activation keys that have been decoupled from the software they were

authorized to activate. Distributors of these keys commonly instruct their customers, as in this

case, to download the software from Microsoft and then use the decoupled keys to activate the

software. In these instances, the customers downloading the software from Microsoft do not

purchase the required software license, and Microsoft is not paid for the software being used.

The global black market for decoupled product activation keys generates millions of dollars of

illicit revenues for distributors.

         E.      Defendants’ Unlawful Distribution of Microsoft Software and Components

         22.     Defendants are engaged in the online distribution of infringing, pirated, and

unauthorized Microsoft software and components, including COAs and decoupled product

activation keys. Defendants’ conduct has irreparably harmed Microsoft and its customers. If



                                                  10
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 11 of 26



Defendants’ illegal and infringing conduct is not enjoined, Defendants will continue to cause

irreparable harm.

               (a)     Distributor Evidence

       23.     In 2016, Microsoft brought an action against a distributor of decoupled product

activation keys and his entities based on test purchases from those entities. In all of these test

purchases, Microsoft investigators received decoupled product activation keys.

       24.     This distributor testified in discovery in Microsoft’s action that one of his two

largest suppliers of decoupled Microsoft product keys was a company called Flashback

Technologies (also known as FBT), which was run by Gamble. The distributor stated that

Gamble first contacted him via a cold call in late 2014 or early 2015 to solicit his business. He

also stated that Gamble was his only contact at Flashback Technologies.

       25.     From May 2015 through July 2016, bank records show that the distributor paid

Gamble at least $1.5 million, and the payments were transferred to bank accounts in the name of

FBT. The distributor testified that at least half of the payments to Gamble were for decoupled

Microsoft product keys, which consisted primarily of product keys for Office 2013, Office 2016

and Windows 7.

       26.     The distributor also testified to the typical form of transactions involving the

purchase of Microsoft product keys from Gamble. Specifically, Gamble provided the distributor

the purchased product keys in a list via email. Each list could contain anywhere from a single

key to 100 product keys. These product keys never came with any packaging or other proper

license components.

       27.     On information and belief, Defendants knew and intended the distributor to sell

the decoupled product activation keys to consumers who would unwittingly use them to activate

unlicensed Microsoft software.
                                                 11
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 12 of 26



               (b)    Defendants’ Websites

       28.     Defendants unlawfully advertise and sell infringing, pirated, and unauthorized

Microsoft software and components directly to end users through two websites Defendants own

and operate: buyingtechnology.com and sqlsoftwaresolutions.com.

       29.     Public records list the registrant of the domain buyingtechnology.com as Edgar

Gamble, with an address of 3720 Gattis School Road, #800-210, Round Rock, Texas, 78664—a

known address used by Gamble. The registrant also used the email address

flashbacktech3720@gmail.com and the phone number (512) 218-0095, which are both

associated with Gamble.

       30.     The domain sqlsoftwaresolutions.com was registered using an identity

anonymizing company (Domains By Proxy, LLC) to hide the registrant’s true identity.

However, the company’s website lists its mailing address as 3720 Gattis School Road, #800-210,

Round Rock, Texas, 78664—a known address used by Gamble. It also provides a physical

location at 2011 Mashburn Street #A, Pflugerville, Texas, 78660. This is the address Gamble

used to register the entity SQL Software Solutions, and Gamble is listed in public records as its

manager and registered agent.

       31.     Through these websites, Defendants use Microsoft’s trademarks, service marks

and trade dress to make their product offerings appear to be genuine and legitimate Microsoft

software. They are not.

               (c)    Test Purchases

       32.     Between March 7, 2017, and January 9, 2018, Microsoft investigators test

purchased the following infringing items from Defendants. Microsoft’s trademarks were used to

advertise each of these products and Gamble communicated with the investigators and/or

received payment for the products in each instance.

                                                12
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 13 of 26



       33.     Test Purchase 1: On March 7, 2017, an investigator working on behalf of

Microsoft initiated a test purchase of what was advertised as “Microsoft Office 2016 Home and

Business” from Defendant website buyingtechnology.com. Payment was made to FBT with an

address of 3720 Gattis School Road, #800-210, Round Rock, TX. FBT was not an active legal

entity at the time of payment. The investigator received email correspondence which contained

the name Edgar Gamble. The investigator received a decoupled product activation key.

       34.     Test Purchase 2: On April 21, 2017, an investigator working on behalf of

Microsoft initiated a test purchase of what was advertised as “Windows Server 2012 R2

Standard” from Defendant website sqlsoftwaresolutions.com. Payment was made to FBT with

an address of 3720 Gattis School Road, #800-210, Round Rock, TX. FBT was not an active

legal entity at the time of payment. The investigator received email correspondence which

contained the name EE Gamble. The investigator received a link to a counterfeit download site.

The investigator also received a physical COA label that was not affixed to any hardware

containing Microsoft software.

       35.     Test Purchase 3: On June 9, 2017, an investigator working on behalf of

Microsoft initiated a test purchase of what was advertised as “Microsoft Office 2016

Professional” from Defendant website buyingtechnology.com. Payment was made to FBT with

an address of 3720 Gattis School Road, #800-210, Round Rock, TX. FBT was not an active

legal entity at time of payment. The investigator received email correspondence which contained

the name Edgar Gamble. The investigator received a decoupled product activation key.

       36.     Test Purchase 4: On January 4, 2018, an investigator working on behalf of

Microsoft initiated a test purchase of what was advertised as “Windows Server 2012 R2

Standard” from Defendant website sqlsoftwaresolutions.com. Payment was made to FBT. FBT

was not an active legal entity at time of payment. The investigator received email
                                               13
                Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 14 of 26



correspondence which contained the name Edgar Gamble. The investigator received a link to a

counterfeit download site. The investigator also received a physical COA label that was not

affixed to any hardware containing Microsoft software.

                                       CAUSES OF ACTION

                                            FIRST CLAIM
                        Trafficking in Illicit COA Labels – 18 U.S.C. § 2318

          50.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          51.     Microsoft is the sole owner of numerous software programs, including Microsoft

Windows Server 2012, and of the corresponding copyrights with the registration numbers listed

above.
          52.     Microsoft designs, creates and uses COA labels in connection with genuine copies

of Microsoft software. These COA labels are designed to be affixed to, enclosed with, or

accompany Microsoft’s computer software programs for purposes of verifying that the software

is not counterfeit or infringing of any copyright.

          53.     Defendants knowingly transported, transferred, or otherwise disposed of illicit

Microsoft COA labels to other persons for purposes of commercial advantage or private financial

gain, as alleged in this Complaint.

          54.     As a result of Defendants’ wrongful conduct, and pursuant to 18 U.S.C. §

2318(e), Microsoft is entitled to recover its actual damages and any additional profits earned by

Defendants. Alternatively, Microsoft may elect, at any time before final judgment is rendered, to

recover statutory damages for each violation of 18 U.S.C. § 2318(a). Microsoft is also entitled to

its reasonable attorneys’ fees and costs.



                                                  14
                Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 15 of 26



          55.     Microsoft is further entitled to injunctive relief and an order compelling the

impounding of any article in Defendants’ possession that was involved in a violation of 18

U.S.C. § 2318(a). Microsoft has no adequate remedy at law for Defendants’ wrongful conduct

because, among other things: (a) Defendants’ conduct constitutes harm to Microsoft’s reputation

and goodwill such that Microsoft could not be made whole by any monetary award; (b) if

Defendants’ wrongful conduct is allowed to continue, the public is likely to become further

confused, mistaken, or deceived as to the source, origin or authenticity of the infringing

materials; and (c) Defendants’ wrongful conduct, and the resulting harm to Microsoft, is

continuing.

                                          SECOND CLAIM

                     Contributory Copyright Infringement – 17 U.S.C. §§ 501 et seq.

          56.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          57.     Microsoft is the sole owner of Microsoft Windows 7, Office 365, Office 2013,

and Windows Server 2012, and of the corresponding copyrights with the registration numbers

listed above.

          58.     Defendants have contributed to the infringement of Microsoft’s copyrights by

distributing Microsoft product keys decoupled from the software they were intended to activate

without approval or authorization from Microsoft to end users that were not licensed to use the

software associated with the product keys. Defendants knew, intended, and directed their

customers to use the product keys Defendants sold to activate unlicensed copies of Microsoft

software.



                                                   15
                Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 16 of 26



          59.     At a minimum, Defendants acted with willful blindness to, or in reckless

disregard of, Microsoft’s registered copyrights.

          60.     On information and belief, Defendants have committed, and continue to commit,

acts contributing to the infringement of Microsoft’s copyrights.

          61.     As a result of Defendants’ wrongful conduct, Microsoft is entitled to recover its

actual damages and Defendants’ profits attributable to the infringement. Alternatively,

Microsoft is entitled to statutory damages under 17 U.S.C. § 504(c).

          62.     The award of statutory damages should be enhanced in accordance with 17 U.S.C.

§ 504(c)(2).

          63.     Microsoft is further entitled to injunctive relief and an order impounding all

infringing materials. Microsoft has no adequate remedy at law for Defendants’ wrongful

conduct because, among other things: (a) Microsoft’s copyright is unique and valuable property

which has no readily determinable market value; (b) Defendants’ infringement harms Microsoft

such that Microsoft could not be made whole by any monetary award; and (c) Defendants’

wrongful conduct, and the resulting damage to Microsoft, is continuing.

                                           THIRD CLAIM

                            Trademark Infringement – 15 U.S.C. § 1114

          64.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          65.     Microsoft advertises, markets, distributes, and licenses its software and related

components under the trademarks described above, and uses these trademarks to distinguish

Microsoft’s software and related components from the software or products of others in the same

field or related fields.
                                                   16
             Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 17 of 26



       66.     Because of Microsoft’s long, continuous, and exclusive use of these trademarks,

they have come to mean, and are understood by customers, end users, and the public to signify,

software programs and related components or services of Microsoft.

       67.     Defendants have been, and continue to be, involved in using Microsoft’s

registered trademarks in advertising, marketing, and/or offering Microsoft software and product

activation keys to be used by customers, without Microsoft’s authorization, to activate

unlicensed and pirated software.

       68.     Defendants are not licensed to use these registered trademarks.

       69.     Defendants’ use of the trademarks in advertising, marketing, and selling software

and product activation keys is likely to cause confusion, mistake, or deception as to their source,

origin, or authenticity, and the source, origin or authenticity of the unlicensed and pirated

software that Defendants contribute to and induce their customers to download and activate.

       70.     Further, Defendants’ activities are likely to lead the public to conclude,

incorrectly, that the infringing materials that Defendants are advertising, marketing, installing,

distributing, and/or selling originate with or are authorized by Microsoft, thereby harming

Microsoft, its licensees, and the public.

       71.     At a minimum, Defendants acted with willful blindness to, or in reckless

disregard of, Microsoft’s registered marks.

       72.     As a result of Defendants’ wrongful conduct, Microsoft is entitled to recover its

actual damages, Defendants’ profits attributable to the infringement, and treble damages and

attorney fees pursuant to 15 U.S.C. § 1117(a) and (b). Alternatively, Microsoft is entitled to

statutory damages under 15 U.S.C. § 1117(c).

       73.     Microsoft is further entitled to injunctive relief and an order compelling the

impounding of all infringing and unauthorized materials. Microsoft has no adequate remedy at
                                                 17
                Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 18 of 26



law for Defendants’ wrongful conduct because, among other things: (a) Microsoft’s trademarks

and service marks are unique and valuable property that have no readily determinable market

value; (b) Defendants’ infringement constitutes harm to Microsoft’s reputation and goodwill

such that Microsoft could not be made whole by any monetary award; (c) if Defendants’

wrongful conduct is allowed to continue, the public is likely to become further confused,

mistaken, or deceived as to the source, origin or authenticity of the infringing materials; and (d)

Defendants’ wrongful conduct, and the resulting harm to Microsoft, is continuing.

                                         FOURTH CLAIM

                            False Advertising – 15 U.S.C. §§ 1125 et seq.

          74.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

          75.     Defendants have made false and misleading representations and descriptions of

fact in connection with the offering for sale and sale of unlicensed Microsoft software through

their websites, including without limitation, that Defendants are offering licensed Microsoft

software.

          76.     Defendants’ false and misleading representations and descriptions of fact were

made in commercial advertising or promotion, including without limitation, in connection with

the offering for sale and sale of unlicensed Microsoft software through their websites.

          77.     Defendants’ false and misleading representations and descriptions of fact

misrepresent the nature, characteristics, qualities, or origin of their goods, services, and

commercial activities.

          78.     Defendants’ use of Microsoft’s copyrights and trademarks referenced above and

its false and misleading representations and descriptions of fact in interstate commerce in
                                                  18
                Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 19 of 26



connection with its offering for sale of unlicensed Microsoft software has either deceived or has

the capacity to deceive a substantial segment of potential consumers, and such deception is

material, in that it is likely to influence the consumers’ purchasing decisions.

          79.     Defendants have used, and continue to use, Microsoft’s copyrights and

trademarks referenced above to compete unfairly with Microsoft and to deceive customers.

          80.     Defendants’ conduct constitutes false advertising and federal unfair competition,

in violation of 15 U.S.C. § 1125(a).

          81.     Defendants’ wrongful conduct is likely to continue unless restrained and enjoined.

          82.     As a result of Defendants’ wrongful conduct, Microsoft is entitled to recover its

actual damages, Defendants’ profits, and treble damages and attorney fees pursuant to 15 U.S.C.

§ 1117.

          83.     Further, Microsoft is entitled to injunctive relief and to an order directing

Defendants to stop representing or implying that they are offering licensed Microsoft software.

Microsoft has no adequate remedy at law for Defendants’ wrongful conduct because, among

other things: (a) Defendants’ advertising, marketing, installation, or distribution of unlicensed

Microsoft software constitutes harm to Microsoft such that Microsoft could not be made whole

by any monetary award; and (b) Defendants’ wrongful conduct, and the resulting damage to

Microsoft, is continuing.


                                            FIFTH CLAIM

      False Designation of Origin and Unfair Competition – 15 U.S.C. §§ 1125 et seq.

          84.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.


                                                    19
              Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 20 of 26



        85.     Microsoft advertises, markets, distributes, and licenses its software and related

components under the trademarks described above, and uses these trademarks to distinguish

Microsoft’s software and related components from the software or products of others in the same

field or related fields.

        86.     Because of Microsoft’s long, continuous, and exclusive use of these trademarks

and service marks, they have come to mean, and are understood by customers, end users, and the

public to signify, software or services of Microsoft.

        87.     Microsoft has also designed distinctive and aesthetically pleasing displays, logos,

icons, graphic images, and packaging (collectively, “Microsoft visual designs”) for its software

programs and related components.

        88.     On information and belief, Defendants’ wrongful conduct includes the use of

Microsoft’s marks, name, and/or imitation visual designs (specifically displays, logos, icons,

graphic designs, and/or packaging virtually indistinguishable from Microsoft visual designs) in

connection with their goods and services.

        89.     On information and belief, Defendants engaged in such wrongful conduct with the

purpose of misleading or confusing customers and the public as to the origin and authenticity of

the goods and services advertised, marketed, installed, offered or distributed in connection with

Microsoft’s marks, name, and imitation visual designs, and of trading upon Microsoft’s goodwill

and business reputation. Defendants’ conduct constitutes (a) false designation of origin, (b) false

or misleading representation or description, and (c) false or misleading representation that the

imitation visual images originate from or are authorized by Microsoft, all in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        90.     Defendants’ wrongful conduct is likely to continue unless restrained and enjoined.

        91.     As a result of Defendants’ wrongful conduct, Microsoft is entitled to recover its
                                                 20
                 Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 21 of 26



actual damages, Defendants’ profits, and treble damages and attorney fees pursuant to 15 U.S.C.

§ 1117.

           92.     Further, Microsoft is entitled to injunctive relief and to an order compelling the

impounding of all imitation marks and visual designs being used, advertised, marketed, installed,

offered or distributed by Defendants. Microsoft has no adequate remedy at law for Defendants’

wrongful conduct because, among other things: (a) Microsoft’s marks, name and visual designs

are unique and valuable property which have no readily determinable market value; (b)

Defendants’ advertising, marketing, installation, or distribution of imitation visual designs

constitutes harm to Microsoft such that Microsoft could not be made whole by any monetary

award; and (c) Defendants’ wrongful conduct, and the resulting damage to Microsoft, is

continuing.

                                             SIXTH CLAIM

                        Trade Dress Infringement – 15 U.S.C. §§ 1125 et seq.

           93.     Microsoft specifically realleges and incorporates by reference each and every

allegation contained in the preceding paragraphs of this Complaint as though fully set forth

herein.

           94.     Microsoft’s trade dress—specifically, the design for its software—is used in

commerce, is non-functional, is inherently distinctive, and has acquired secondary meaning in

the marketplace.

           95.     Microsoft’s trade dress has acquired secondary meaning in the marketplace as a

result of Microsoft’s extensive advertising, Microsoft’s sales success, and the length and

exclusivity with which Microsoft has used its product packaging and design, among other

factors.

           96.     Microsoft’s use of the trade dress occurred before Defendants started using
                                                    21
               Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 22 of 26



similar versions of the trade dress.

        97.      Defendants are unfairly competing with Microsoft by adopting and advertising

infringing trade dress to identify their goods and services.

        98.      The intent and result of Defendants’ actions are to create the impression and

perception that Defendants’ goods and services emanate from or are endorsed by Microsoft,

causing confusion, mistake, and deception among the public as to the source and origin of those

goods and services.

        99.      Defendants’ actions are intended to cause, have caused, and are likely to cause

confusion, mistake, deception among consumers, the public, and the trade who recognize and

associate Microsoft trade dress with Microsoft.

        100.     Moreover, Defendants’ conduct is likely to cause confusion, to cause mistake, or

to deceive consumers, the public, and the trade as to the source of the infringing products, or as

to a possible affiliation, connection, or association between Microsoft, Defendants, and the

infringing products.

        101.     Defendants’ use of an infringing trade dress has caused, and unless restrained,

will continue to cause injury to Microsoft.

        102.     By using the same or a confusingly similar trade dress, Defendants have

misrepresented the nature, origin, characteristics, and quality of their products, in violation of the

Lanham Act, 15 U.S.C. § 1125(a).

        103.     By reason of Defendants’ actions, Microsoft has suffered and will continue to

suffer irreparable harm for which it has no adequate remedy at law, and thus, Microsoft is

entitled to injunctive relief.

        104.     As a result of Defendants’ wrongful conduct, Microsoft is entitled to recover its

actual damages, Defendants’ profits, and treble damages and attorney fees pursuant to 15 U.S.C.
                                                  22
              Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 23 of 26



§ 1117.

                                       PRAYER FOR RELIEF

          WHEREFORE, Microsoft respectfully asks this Court to enter judgment against

Defendants and against each of their directors, principals, officers, agents, representatives,

employees, attorneys, subsidiaries, parents, affiliates, successors and assigns, and all persons in

active concert or participation with them, granting the following relief:

       A.        The entry of judgment in Microsoft’s favor on all claims.

       B.        A permanent injunction restraining and enjoining Defendants, their directors,

principals, officers, agents, representatives, employees, attorneys, subsidiaries, parents, affiliates,

successors and assigns, and all others in active concert or participation with it, from:

                 (i)     copying or making any other infringing use or infringing distribution of

                         Microsoft’s software and other intellectual property including but not

                         limited to the software identified by the trademark, service mark, and

                         copyright registration numbers listed above;

                 (ii)    manufacturing, assembling, producing, distributing, offering for

                         distribution, circulating, selling, offering for sale, advertising, importing,

                         promoting, or displaying any Microsoft software or other intellectual

                         property bearing any simulation, reproduction, counterfeit, copy, or

                         colorable imitation of any of Microsoft’s registered trademarks, service

                         mark, or copyrights, including, but not limited to, the trademark, service

                         mark, and copyright registration numbers listed above;

                 (iii)   using any simulation, reproduction, counterfeit, copy, or colorable

                         imitation of Microsoft’s registered trademarks, service mark, or copyright

                         including, but not limited to the trademark, service mark, and copyright
                                                   23
            Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 24 of 26



                       registration numbers listed above, in connection with the manufacture,

                       assembly, production, distribution, offering for distribution, circulation,

                       sale, offering for sale, import, advertisement, promotion, or display of any

                       software, component, and/or other item not authorized or licensed by

                       Microsoft;

               (iv)    knowingly purchasing, transporting, transferring, or otherwise disposing

                       of counterfeit or illicit Microsoft COA labels;

               (v)     directly or indirectly engaging in false advertising or promotions regarding

                       any Microsoft products;

               (vi)    using any false designation of origin or false or misleading description or

                       false or misleading representation that can or is likely to lead the trade or

                       public or individuals erroneously to believe that any software, component,

                       and/or other item has been manufactured, assembled, produced,

                       distributed, offered for distribution, circulation, sold, offered for sale,

                       imported, advertised, promoted, displayed, licensed, sponsored, approved,

                       or authorized by or for Microsoft, when such is not true in fact; and

               (vii)   assisting, aiding, or abetting any other person or business entity in

                       engaging in or performing any of the activities listed above.

     C.        That the Court enter an order requiring Defendants to provide Microsoft a full and

complete accounting of all amounts due and owing to Microsoft as a result of Defendants’

unlawful activities.

     D.        That Defendants be required to pay all general, special, actual, and statutory

damages that Microsoft has sustained, or will sustain, as a consequence of Defendants’ unlawful

acts, and that such damages be enhanced, doubled, or trebled as provided for by 17 U.S.C. §
                                                  24
            Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 25 of 26



504(c) and 15 U.S.C. § 1117(b).

     E.        That the Court enter an order pursuant to 15 U.S.C. § 1116 and 17 U.S.C. § 503

impounding all counterfeit and infringing copies of purported Microsoft software; materials

bearing any of Microsoft’s trademarks or service marks; media containing a work Microsoft has

copyrighted; and any related item, including business records, that are in Defendants’ possession

or under their control.

     F.        That the Court enter an order impounding any article in Defendants’ possession

that was involved in a violation of 18 U.S.C. § 2318(a).

     G.        That Defendants be required to pay to Microsoft both the costs of this action and

the reasonable attorneys’ fees incurred by Microsoft in prosecuting this action, as provided for

by 15 U.S.C. § 1117, 17 U.S.C. § 505, and 18 U.S.C. § 2318.

     H.        Such other relief that Microsoft is entitled to under law, and any other and further

relief as this Court or a jury may deem just and equitable.




                                                25
Case 1:18-cv-00888 Document 1 Filed 10/18/18 Page 26 of 26



                                 Respectfully submitted,




                                 ___________________________________
                                 John R. Nelson
                                  State Bar No. 00797144
                                 DICKINSON WRIGHT PLLC
                                 303 Colorado Street, Suite 2050
                                 Austin, Texas 78701
                                 (512) 770-4214 (Telephone)
                                 (844) 670-6009 (Facsimile)
                                 jnelson@dickinsonwright.com


                                 Bonnie MacNaughton (pro hac forthcoming)
                                 James H. Corning (pro hac forthcoming)
                                 DAVIS WRIGHT TREMAINE LLP
                                 1201 Third Avenue, Suite 2200
                                 Seattle, Washington 98101
                                 (206) 757-3150 (Telephone)
                                 (206) 757-7700 (Facsimile)
                                 bonniemacnaughton@dwt.com
                                 jamescorning@dwt.com


                                 ATTORNEYS FOR PLAINTIFF
                                 MICROSOFT CORPORATION




                            26
